Citation Nr: 1733895	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for migraine headaches.

2. Entitlement to an increased rating in excess of 20 percent prior to March 3, 3017 and in excess of 10 percent from March 3, 2017 for herniated nucleus pulposus L4-L5-S1.

3. Entitlement to an increased rating in excess of 10 percent for a tender scar.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from April 1989 to August 1989 and from January 1991 to July 1991, and in the United States Navy from October 1991 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) from June 2013 and August 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating in excess of 20 percent prior to March 3, 3017 and in excess of 10 percent from March 3, 2017 for herniated nucleus pulposus L4-L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's migraine headaches during the period on appeal have been characterized by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. At the April 2017 travel Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal for an increased rating for tender scar.

3. The Veteran's service connected disabilities have prevented him from obtaining substantially gainful employment since November 17, 2015, but did not prevent him from obtaining him substantially gainful employment prior to that date.


CONCLUSIONS OF LAW

1. The criteria for the highest, 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. The criteria for withdrawal of the appeal for an increased rating for tender scar have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for TDIU have been met from November 17, 2015, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Dismissal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.
 
The Veteran indicated at the April 2017 hearing that he wished to withdraw his claim for increased rating for a tender scar.  Thus, there remain no allegations of error of fact or law for appellate considerations on this issue.  The Board does not have jurisdiction to review the claim of entitlement to an increased rating for a tender scar and it is dismissed.

II. Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has been rated 30 percent disabled under Diagnostic Code 8100 for migraine headaches.  A higher, 50 percent evaluation is available for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the highest rating available for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  For reference, Webster's New World Dictionary of American English 999 (11th ed. 2003) defined prostration as "complete physical or mental exhaustion."  Similarly Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012) defined prostration as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA headache examination in June 2013.  The examiner diagnosed migraine headaches and stated that the Veteran had pain on both sides of his head, nausea, sensitivity to light, and sensitivity to sound.  The examiner reported that a typical headache lasted for less than one day, and that the Veteran had prostrating attacks more frequently than once per month, but not "very frequent prostrating and prolonged attacks."  

The Veteran was afforded another VA headache examination in August 2015.  The examiner reported that the Veteran's headaches had worsened.  In particular, in 2009 they were weekly, but they occurred two to three times per week by 2015.  The headaches would last from two hours to two days, with the average of less than one day.  Symptoms included pulsating or throbbing pain on both sides of the head that worsened with activity; nausea; vomiting; and sensitivity to light.  The examiner opined that the Veteran had prostrating attacks on average once every month and that the typical duration was less than a day.  The examiner opined that the headaches impacted the Veteran's ability to work, and noted that the Veteran had two to three significant headaches per week and severe headaches once or twice per week.  During a severe headache the Veteran reported that he would be unable to perform any work functions and would need time off from work.  The examiner opined that the Veteran could work in between headaches.

The Veteran was afforded another VA headache examination in March 2017.  The Veteran reported two to three headaches per week that were so severe that he could not function through them.  The Veteran described symptoms such as pulsating or throbbing pain on both sides of the head that worsened with physical activity; nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The typical duration of a headache was more than two days, and the headaches would run into each other.  The examiner opined that the Veteran had a frequency of once per month prostrating attacks.  The examiner also opined that the headaches would interfere with work and the Veteran would need a flexible work schedule to accommodate times when he had severe headache pain.

In April 2017, the Veteran testified that he had headaches three to four times every week.  Each of these headaches would incapacitate him.  The Veteran's spouse testified that the Veteran had dealt with migraines for a long time, and that they had progressively worsened and were almost daily at that point.

The weight of the evidence indicates that the Veteran has frequent and prolonged prostrating headaches.  Although the March 2017 and August 2015 VA examiners opined that the Veteran had prostrating attacks only once per month, and the June 2013 opined that the Veteran had attacks more than once per month but less than "frequent", those opinions are not entitled to substantial weight where, as here, the objective findings reported by the examiners contradicted the findings.  The examiners each reported headaches of increasing frequency from weekly starting in 2009 to daily in 2017.  The examiners also reported that these headaches precluded the Veteran from engaging in any activities, including work.  For example, the March 2017 examination reported prostrating headaches about two to three times per week during which the Veteran could not function.  Being unable to function meets the definition of prostrating, e.g. being "powerless."  An increased 50 percent disability rating is appropriate.

As 50 percent is the maximum schedular rating and neither the Veteran nor the record has reasonably raised the issue of an extraschedular rating (apart from TDIU, which is discussed below), this represents a complete grant of the relief requested.

III. Other Considerations

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has now been rated at 50 percent for migraines, and has a combined scheduler rating at or in excess of 70 percent from June 2012.  This satisfies the requirement of a single 40 percent and a combined 70 percent rating.  The Veteran's disabilities include migraines, herniated nucleus pulposus L4-L5-S1, left and right lower extremity radiculopathy, tender scar, and residuals of a left thumb fracture.  

The Veteran wrote in April 2013 stating that his back pain, leg pain, and migraines have caused him to miss many days of work and seek medical attention.  The Veteran reported that he also had to take a lower paying job and work less hours due to the pain.  

At the June 2013 VA back examination, the examiner opined that the Veteran's back condition did not impact his ability to work.  At the June 2013 VA headache examination, the examiner opined that the Veteran's back condition did not impact his ability to work.  

In a February 2015 TDIU application, the Veteran reported that he currently worked as a merchandiser and earned approximately $30,000 in the past year.  

At the August 2015 VA headache examination, the examiner opined that the Veteran's headaches did impact his ability to work.  The examiner stated that the Veteran could not work during headaches.  At the August 2015 VA back examination, the examiner opined that the Veteran's back condition did impact his ability to work.  The examiner stated that the Veteran was significantly limited with chronic back pain and could not maintain a position for an hour.  

In December 2015 the Veteran reported that he stopped working on November 17, 2015, but that he had earned approximately $40,000 over the past year.  

The Veteran's previous employer wrote in March 2016 stating that the Veteran had been terminated due to the Veteran's physical inability to perform necessary occupational functions.

In the March 2017 VA back examination the examiner reported that the Veteran's back condition impacted his ability to work.  The examiner stated that the Veteran would require frequent breaks for a sitting job and would be unable to perform physical activities.  In the March 2017 VA headache examination the examiner reported that the Veteran's migraines impacted his ability to work.  The examiner noted that the Veteran would need a flexible work schedule to accommodate the Veteran's headaches as the headaches would prevent occupational activities.

In April 2017 the Veteran reported that he was trying to work as an Uber driver, but had to go to the emergency room due to pain and stopped after a few weeks.  The Veteran reported being able to work at most ten hours in a week driving for Uber.  The Veteran also reported working in a dairy job from December 2016 to January 2017.  

The evidence indicates that the Veteran is unable to maintain gainful employment due to his service-connected back (including radiculopathy) and migraine disabilities.  The back disability prevents physical work and limits sedentary work significantly.  The Veteran's headaches further limit work in a sedentary field as they prevent further functioning when present.  Combined, the Veteran's disabilities preclude gainful employment.

The Veteran has performed some work activities recently, such as a few week period working for Uber and an approximately two month period at a dairy farm; however, this work does not preclude TDIU as it was not substantially gainful employment.  Uber drivers are not employed by Uber, and set their own schedule.  The Veteran here could work at most 10 hours per week driving due to his disabilities, and ended up in the emergency room even then.  The work at the dairy farm was temporary and had to accommodate the Veteran's frequent need for breaks.

The Veteran's work as a merchandiser was, however, substantially gainful employment as the Veteran was able to earn approximately $40,000 in a year, which is well above the poverty level.  Further, the Veteran's employer terminated the Veteran because his disabilities prevented him from doing the work.  This indicates that the Veteran was not working in a sheltered work environment.  Accordingly, the Veteran's TDIU can begin no earlier than his termination date of November 17, 2015.  

An extraschedular rating based upon the combined effect of multiple disabilities has not been raised by the Veteran or by the record separately from the issue of TDIU.  Accordingly it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referring to "the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to TDIU is granted from November 17, 2015, but no earlier, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran was most recently decreased from 20 percent to 10 percent for his back disability.  The RO indicated in doing so that it was relying on the March 2017 VA back examination.  The March 2017 VA examination, however, was inadequate and remand is required.  The examiner reported back flexion of 75 degrees, but in a note stated that "During forward flexion, veteran notes pain at 20 degrees and says he cannot flex any further forward.  However, he is able to sit upright . . . . Therefore, I estimate his forward flexion to be at least 75 degrees."  This "estimate" did not use a goniometer and did not provide a reason why one could not be used.  "The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . . ."  38 C.F.R. § 4.46.  Especially here, where the Veteran's rating is being reduced, care must be taken to accurately measure-and not merely estimate-the Veteran's range of motion.  Attention is drawn to the fact that the June 2013 examination used to assign the Veteran a 20 percent rating utilized a goniometer.  See 38 C.F.R. § 3.344.  Indeed, while the examiner is free to measure range of motion in whichever way he or she believes is most indicative of the Veteran's disability, a reason should be given if it deviates from standard practice.  If measurement with a goniometer is not possible, an explanation as to why it is not possible should be given.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward a copy of the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional and schedule the Veteran for an examination to characterize the extent of the Veteran's herniated nucleus pulposus L4-L5-S1.  The use of a goniometer to measure range of motion is required unless the examiner provides a rationale as to why a goniometer cannot be accurately used in this instance.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


